UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7733


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LAWRENCE W. NELSON, a/k/a Zikkee,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:03-cr-00049-IMK-RWT-1)


Submitted:   March 29, 2016                   Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence W. Nelson, Appellant Pro Se. Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence     W.    Nelson     appeals    the    district          court’s    order

denying     his   motion       for   a   sentence    reduction         pursuant     to    18

U.S.C. § 3582(c)(2) (2012).                We have reviewed the record and

find   no   reversible         error.      Accordingly,          we    affirm   for      the

reasons stated by the district court.                  United States v. Nelson,

No. 1:03-cr-00049-IMK-RWT-1 (N.D.W. Va. Sept. 30, 2015).                                  We

dispense     with       oral    argument     because       the        facts   and   legal

contentions       are    adequately      presented    in    the       materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2